UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1049



VICTOR HAYES,

                                               Plaintiff - Appellant,

          versus


ELAINE CHAO, Secretary, United States
Department of Labor,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-03-
3591-RWT)


Submitted:   March 24, 2005                  Decided:   March 31, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Victor Hayes, Appellant Pro Se. Kristine L. Sendek Smith, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Victor   Hayes    appeals    the   district   court’s   order

dismissing his employment discrimination complaint for failure to

exhaust administrative remedies.      We have reviewed the record and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.    See Hayes v. Chao, No. CA-03-3591-

RWT (D. Md. filed Sept. 20, 2004 & entered Sept. 21, 2004).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




                                - 2 -